                                                                                  Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 1 of 13 Page ID #:1



                                                                              1    TUCKER ELLIS LLP
                                                                                   Ndubisi A. Ezeolu - SBN 256834
                                                                             2     ndubisi.ezeolu@tuckerellis.com
                                                                                   Edward W.Racek - SBN 235184
                                                                              3    edward.racek@tuckerellis.corn
                                                                                   515 South Flower Street
                                                                             4     Forty-Second Floor
                                                                                   Los Angeles, CA 90071
                                                                              5    Telephone:     213.430.3400
                                                                                   Facsimile:     213.430.3409
                                                                             6
                                                                               Attorneys for Defendants SELECT EMPLOYMENT
                                                                             7 SERVICES,INC.; CALIFORNIA REHABILITATION
                                                                               INSTITUTE,LLC; SELECT MEDICAL CORPORATION
                                                                             8
                                                                             9                            UNITED STATES DISTRICT COURT
                                                                             10                         CENTRAL DISTRICT OF CALIFORNIA
Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ S




                                                                             1 1 ELSIE ROMERO,individually and on              Case No.
                                                                                 behalf of all others similarly situated,
                                                                             12                                               DEFENDANTS' NOTICE OF
                                                                                                     Plaintiff,                REMOVAL UNDER 28 U.S.C.
                                                                             13                                                SECTIONS 1332, 1441, 1446
                                                                                        v.                                    (CLASS ACTION FAIRNESS ACT)
                                                                             14
                                                                                 SELECT EMPLOYMENT SERVICES,
                                                                             15 INC., a Delaware corporation;
                                                                                 CALIFORNIA REHABILITATION
                                                                             16 INSTITUTE,LLC, a Delaware limited
                                                                                 liability company; SELECT MEDICAL             Complaint Filed: April 2, 2018
                                                                             17 CORPORATION,a Delaware                         First Amended Filed: July 2, 2019
                                                                                 corporation, and DOES 1 through 50,           Trial Date: Not Set
                                                                             18 inc usive,
                                                                             19                       Defendants.
                                                                             20
                                                                                          TO THE CLERK OF THIS COURT AND ALL PARTIES AND THEIR
                                                                             21
                                                                                    ATTORNEYS OF RECORD:
                                                                             22
                                                                                          PLEASE TAKE NOTICE THAT that pursuant to 28 U.S.C. §§1332, 1441, and
                                                                             23
                                                                                    1446, Defendants California Rehabilitation Institute, LLC, Select Employment Services,
                                                                             24
                                                                                    Inc., and Select Medical Corporation (collectively "Defendants"), through undersigned
                                                                             25
                                                                                    counsel, hereby remove this case from the Superior Court of California, County of Los
                                                                             26
                                                                                    Angeles to the United States District Court for the Central District of California.' As
                                                                             27
                                                                             28
                                                                                   1By removing this action to this Court, Defendants do not waive any defenses, objections,
                                                                                                                DEFENDANTS' NOTICE OF REMOVAL
                                                                                        Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 2 of 13 Page ID #:2



                                                                                        1 grounds for removal, Defendants state as follows:
                                                                                       2         1.     Defendants remove this action under the Class Action Fairness Act
                                                                                       3 ("CAFA"). CAFA'sjurisdictional requirements are set forth at 28 U.S.C. § 1332(d). Cases
                                                                                       4 that qualify under CAFA are properly removed pursuant to 28 U.S.C. § 1453, limited by
                                                                                       5 certain exceptions listed in section 1453(d)that are not applicable here.
                                                                                       6          2. On or about April 2,2018,PlaintiffElsie Romero,filed a Complaint captioned
                                                                                       7 Elsie Romero, individually and on behalf of all others similarly situated, v. Select
                                                                                       8 EmploymentServices, et al., Case No.BC700200(the "State Court Action")in the Superior
                                                                                        9 Court of California, County of Los Angeles. The Complaint names as defendants Select
     Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. oL




                                                                                       10 Employment Services, Inc., California Rehabilitation Institute, LLC, and Select Medical
                                                                                       1 1 Corporation. The complaint is styled as a class action and makes class action allegations.
                                                                                       12         3. On or about June 2, 2019, a first amended complaint ("FAC") was filed on
                                                                                       13 behalf of Elsie Romero and new plaintiff Ricardo Ibarra in this matter. The FAC is styled
CD
                                                                                       14 as a class action in which Elsie Romero and new plaintiff, Ibarra, seek to obtain recovery
                                                                                       15 for themselves and all others similarly situated.      The complaint and first amended

                                                                                       16 complaint allege ten causes of action (1) Failure to Provide Meal Periods,(2) Failure to
H
                                                                                       17 Authorize and Permit rest Periods,(3)Failure to Pay Minimum Wages,(4)Failure to Pay
                                                                                       18 Overtime Wages,(5)Failure to Pay All Wages Due to Discharged and Quitting Employees,
                                                                                       19 (6)Failure to Maintain Required Records,(7)Failure to Furnish Accurate Itemized Wage
                                                                                       20 Statements,(8) Failure to Indemnify Employees for Necessary Expenditures Incurred in
                                                                                       21 Discharge of Duties,(9) Unfair and Unlawful Business Practices, and(10)Representative
                                                                                       22 Action for Penalties under the Labor Code Private Attorney's General Act.
                                                                                       23         4. As required by section 1446(a), a true and correct copy of the Complaint in
                                                                                       24 this action is attached as Exhibit A and a copy of the FAC is attached as Exhibit B to the
                                                                                       25 Declaration of Edward Racek("Racek Decl.").
                                                                                       26
                                                                                       27
                                                                                       28
                                                                                            or motions available under state or federal law.
                                                                                                                                         2
                                                                                                                         DEFENDANTS'NOTICE OF REMOVAL
     Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 3 of 13 Page ID #:3



     1            5.    Plaintiffs allege that Defendants were their employers and engaged in various
    2 Labor Code violations against them and similarly situated employees. (See Racek Decl.
    3 Ex. B,FAC ¶¶ 1, 11, 16-60.)
    4             6.    Plaintiffs seek compensatory damages, restitution, meal and rest period
    5 compensation pursuant to California Labor Code § 226.7 and IWC Wage Order No 5-2100;
    6 liquidated damages pursuant to California Labor Code §§ 1194.2 and 1197.1; preliminary
    7 and permanent injunctive relief, waiting time penalties pursuant to California Labor Code
    8 § 203; statutory and civil penalties, including but not limited to all penalties authorized by
     9 California Labor Code §§ 226(e)and 2699,interest on unpaid wages,reasonable attorney's
trl 10 fees and costs, declaratory relief, and for an order certifying the first through ninth causes
8
    11   of action as a class action. (See id. at Prayer TT 1-1 1)2

             I.        REMOVAL IS PROPER BECAUSE THE COURT HAS ORIGINAL
    13       SUBJECT MATTER JURISDICTION PURSUANT TO 28 U.S.C.§ 1332(d).
               7.       This Court has original jurisdiction over this action under the Class Action

O
         Fairness Act ("CAFA"). See 28 U.S.C. § 1332(d). CAFA grants district courts original
    16 jurisdiction over civil class actions filed under federal or state law in which any member
I 17 of a class of plaintiffs is a citizen of a state different from any defendant and where the
C)
    18 amount in controversy for the putative class members exceeds $5,000,000, exclusive of
7.5
    19 interest and costs. (Id.) CAFA authorizes removal of such actions pursuant to 28 U.S.C.
.1 20 § 1446. As set forth more fully below, this Action meets all of CAFA's requirements for
   21 removal, and is timely and properly removed by the filing ofthis Notice.
    22         8.       This Action has been styled as a class action. (See Racek Decl. Ex. A,
    23 Complaint ¶ 14 and Ex. B,FAC I[[ 15.)
    24        A. Minimal Diversity of Citizenship Exists Among Plaintiffs and
                    Defendants.
    25
              9.    Minimal diversity exists under CAFA when any plaintiff, or prospective class-
    26
       member, is diverse from any defendant. 28 U.S.0 § 1332(d)(2)(A).
    27
    28 2Plaintiffs also assert at 10th cause of action for PAGA penalties, which is not included
       in the aggregation of claims for the purpose ofthis notice ofremoval.
                                                        3
                                         DEFENDANTS'NOTICE OF REMOVAL
                                                   Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 4 of 13 Page ID #:4



                                                   1        10.    Plaintiffs Romero and Ibarra allege that they are residents of California. (See
                                                  2 Racek Decl. Ex. B, FAC ¶¶ 4-5.)
                                                  3         1 1.   Plaintiffs seek to represent a class of "all current and former non-exempt
                                                  4 employees ofDefendants in the State of California at any time within the period beginning
                                                  5 four years prior to the filing of this action and ending at the time this action settles or
                                                  6 proceeds to final judgment." (Racek Decl. Ex. B, ¶ 6.)
                                                  7         12.    The FAC erroneously alleges that Select Employment Services, Inc., and
                                                  8 Select Medical Corporation are Pennsylvania corporations. (Racek Decl. Ex. B, IN 7, 8.)
                                                  9 Both are in fact Delaware corporations, with the principal places of business in
notsu ♦ Los selegnA ♦ San Francisco ♦ St. Louis




                                                  10 Pennsylvania. (See Racek Decl. ¶ 5, Exs. C and D,Delaware Secretary of State printouts.)
                                                  11 The FAC further erroneously alleges that California Rehabilitation Institute, LLC is a
                                                  12 California corporation. (Racek Decl. Ex. B, FAC ¶ 8.) California Rehabilitation Institute,
                                                  13 LLC is a Delaware limited liability company, with its principal place of business in
                                                  14 Pennsylvania, and it is authorized to do business in California. (See Racek Decl. ¶ 6, Ex.
                                                  15 E(CA secretary of state business search printout.)
;16                                                         13.    Because at least one plaintiff is a citizen of a different state than one
                                                  17 defendant, minimal diversity exists for removal under CAFA. Indeed, all ofthe defendants
                                                  18 are citizens of states other than California.
                                                  19        14.    The Complaint includes a number offictitious defendants, whose citizenships
                                                  20 are ignored for removal purposes. 28 U.S.C. § 1441(b).
                                                  21        B.     There Are at Least 100 Members in Plaintiffs' Putative Class.
                                                  22         15.   CAFA requires the existence of at least 100 members in Plaintiffs' putative
                                                  23 class. 28 U.S.C. § 1332(d)(5)(B).
                                                  24         16.   Plaintiffs seek to represent a class of "all current and fon ler non-exempt
                                                  25 employees ofDefendants in the State of California at any time within the period beginning
                                                  26 four years prior to the filing of this action and ending at the time this action settles or
                                                  27 proceeds to final judgment." (Racek Decl. Ex. B, FAC ¶ 6.) According to the FAC,
                                                  28 Defendants had a "policy and practice" of failing to provide full and timely meal periods
                                                                                                     4
                                                                                    DEFENDANTS'NOTICE OF REMOVAL
     Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 5 of 13 Page ID #:5



     1   and authorize and permit rest breaks, among other violations applicable to plaintiff and the
    2 alleged class members.
    3           17.   As of July 15, 2019, California Rehabilitation Institute, LLC has
    4 approximately 609 non-exempt employees. (Declaration of Sandra Pasillas ¶ 3.)
    5 Additionally, Cal Rehab has separated from 317 non-exempt employees since its inception
    6 in January of 2016. (Id. at ¶ 5.)
    7           18.   Thus, there are more than 100 prospective class members and CAFA's
    8 requirement has been met and removal is appropriate.
                C.    The Amount in Controversy Exceeds $5,000,000.
     9
    10          19.   CAFA authorizes the removal of class actions, in which the amount in
I 11 controversy for all potential class members exceeds $5,000,000. See 28 U.S.C. § 1332(d).
  12 Notwithstanding the FAC's lack of allegations of the total amount of monetary relief
         claimed,"a defendant's notice ofremoval need include only a plausible allegation that the
         amount in controversy exceeds the jurisdictional threshold." Dart v. Cherokee Basin
;15 Operating Co., LLC v. Owens, 135 S. Ct. 547, 554(2014). To satisfy the "short and plain
 16 statement" requirement, the removal notice must allege the amount in controversy
         "plausibly" but "need not contain evidentiary submissions" to support the allegation. (Id.
         at 551 (quoting Ellenburg v. Spartan Motors Chassis Inc., 519 F.3d 192, 200 (4th Cir.
         2008), for the proposition that "a removing party's notice of removal need not 'meet a
0
    20 higher pleading standard than the one imposed on a plaintiff in drafting an initial
U

    21 complaint."').)3
    22
           If a court questions a defendant's amount-in-controversy allegation, the court must give
    23
         the parties an opportunity to present evidence relating to the allegation and only then decide
    24   whether the preponderance of that evidence shows that the amount in controversy is met.
         See Dart, 135 S. Ct. at 554 ("Evidence establishing the amount is required . . . when . . .
    25
         the court questions[] the defendant's allegation."); see also Ibarra v. Manheim Invs., Inc.,
    26   775 F.3d 1193, 1199 (9th Cir. 2015)(same). In other words, a court may not sua sponte
         remand a removed case based on a deficient amount-in-controversy allegation before
    27
         giving the defendant an opportunity to cure the alleged deficiency. See, e.g., Ellenburg,
    28   519 F.3d at 194, 197-98; Corporate Mgmt. Advisors, Inc. v. Artjen Complexus, Inc., 561
         F.3d 1294, 1295-96, 1298 (11th Cir. 2009); accord Smith v. Mylan Inc., 761 F.3d 1042,
                                                       5
                                       DEFENDANTS' NOTICE OF REMOVAL
                                                                                      Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 6 of 13 Page ID #:6



                                                                                      1        20.   Defendants deny Plaintiffs' substantive allegations, deny that Plaintiffs are
                                                                                      2 entitled to any ofthe relief sought in their FAC,and do not waive any defense with respect
                                                                                      3 to any of Plaintiffs' claims. Nonetheless, the amount in controversy is determined by
                                                                                     4 accepting Plaintiffs' allegations as true. See e.g., Cain v. Hartford Life & Accident Ins.
                                                                                     5 Co., 890 F. Supp. 2d 1246, 1249 (C.D. Cal. 2012). Additionally, statutory penalties may
                                                                                     6 be considered by the Court when determining the amount in controversy. See Chabner v.
                                                                                     7 United of Omaha Life Ins. Co., 225 F.3d 1042, 1046 n.3 (9th Cir. 2000); Korn v. Polo
                                                                                      8 Ralph Lauren, 536 F.Supp.2d 1199 (E.D. Cal. 2008) ["Where a statutory maximum is
                                                                                      9 specified, courts may consider the maximum statutory penalty available in determining
Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                     10 whether the jurisdictional amount in controversy requirement is met."]. The Court should
                                                                                     1 1 also include requests for attorneys' fees in determining the amount in controversy. See
                                                                                     12 Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998).
                                                                                     13        21.    Plaintiffs' first cause of action in the FAC alleges that "[d]uring the CLASS
                                                                                     14 PERIOD, DEFENDANTS had, and continue to have, a policy and practice of failing to
                                                                                     15 provide PLAINTIFFS and CLASS MEMBERS full and timely meal periods as required
                                                                                     16 by California Labor Code §§ 226.7 and 512 and IWC Wage Order No. 5-2001 § 11."
                                                                                     17 (Racek Decl. Ex. B, FAC ¶ 17(emphasis added.) The FAC further alleges:"As a result of
                                                                                     18 DEFENDANTS' policies and practices as alleged herein, PLAINTIFFS and CLASS
                                                                                     19 MEMBERS regularly have been denied, and continue to be denied,the opportunity to take
                                                                                     20 full, uninterrupted, and timely meal periods as required under California Labor Code §§
                                                                                     21 226.7 and 512 and IWC Wage Order No. 5-2001 § 11." (Id. at ¶ 18 (emphasis added).)
                                                                                     22 The FAC states that"as a direct and proximate result ofthe meal period violations plaintiffs
                                                                                     23 and class members have sustained economic damages, including but not limited to unpaid
                                                                                     24
                                                                                     25 1044(9th Cir. 2014)(explaining that a district court has no authority to remand a removed
                                                                                        action sua sponte based on a purported procedural defect in the notice ofremoval); Kelton
                                                                                     26
                                                                                        Arms Condo. Owners Ass'n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1193 (9th Cir.
                                                                                     27 2003)(same); Harmon v. OICI Sys., 115 F.3d 477, 479 (7th Cir. 1997)(explaining that
                                                                                                to allege amount in controversy constitutes a "procedural defect" that does not
                                                                                     28 failure
                                                                                        undermine jurisdiction).
                                                                                                                                      6
                                                                                                                       DEFENDANTS'NOTICE OF REMOVAL
                                                                                           Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 7 of 13 Page ID #:7



                                                                                           1   wages and lost interest, in an amount according to proof and are entitled to recover
                                                                                           2 economic and statutory damages and penalties and other appropriate relief..." (Racek
                                                                                           3 Decl. Ex. B, FAC ¶ 20.) The statutory penalty under Labor Code § 226.7, is one hour of
                                                                                           4 pay at the employee's regular rate of pay for each missed meal period, which can also be
                                                                                           5 considered a wage or premium pay. As of July 15, 2019, California Rehabilitation
                                                                                           6 Institute, LLC had 609 non-exempt employees. (Pasillas Decl. ¶ 3.) It has had an average
                                                                                           7 of no less than 300 non-exempt employees since May of 2017, and an average of no less
                                                                                           8 than 500 non-exempt employees since September of 2018. (Id. at ¶ 4.) If we assume that
                                                                                           9 California Rehabilitation Institute had an average at least 300 non-exempt employees at all
     Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ .tS Louis




                                                                                          10 times during the alleged class period(4 years prior to filing of complaint April 18, 2014 to
                                                                                          1 1 present although California Rehabilitation Institute did not open until January of 2016 —
                                                                                          12 therefore, January 2016 to present will be used for calculations), and assuming these
                                                                                          13 employees worked on average four days in a week (adjusting for part time workers), and
                                                                                          14 had one meal period per day of work over the approximately 182 weeks ofthe alleged class
                                                                                          15 period, this would equal 728 days of penalty pay times 300 workers. If we assume that the
L)                                                                                        16 average employee's pay was $20 per hour, while many employees made significantly more
                                                                                          17 than this (and Romero made substantially more), this would equal $4,368,000 in alleged
                                                                                          18 penalty pay owed. If we divide this amount to 1/3 to account for the allegation that it
                                                                                          19 occurred "regularly," rather than every time, this would still amount to a claim of
                                                                                          20 $1,456,000 in alleged premium pay alone for alleged missed meal periods.
                                                                                          21         22.   Plaintiffs' second cause of action in the FAC alleges that Defendants, had and
                                                                                          22 continue to have, a policy and practice of failing to authorize and permit PLAINTIFF and
                                                                                          23 the CLASS MEMBERS to take rest breaks as required by California labor Code § 226.7
                                                                                          24 and IWC Wage Order No.5-2001 § 12." (Racek Decl. Ex.B, FAC § 22(emphasis added).)
                                                                                          25 The FAC goes on to allege that "[ajs a result ofDEFENDANTS'policies and practices as
                                                                                          26 alleged herein, PLAINTIFFS and CLASS MEMBERS regularly have been, and continue
                                                                                          27 to be, denied the opportunity to take full, uninterrupted, and time rest periods are
                                                                                          28 required..." (Id.) The FAC claims that one hour of additional compensation at each

                                                                                                                                           7
                                                                                                                            DEFENDANTS'NOTICE OF REMOVAL
    Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 8 of 13 Page ID #:8



   1 employee's regular rate of pay for each workday that a rest period was not provided is
   2 owed. (See Racek Decl. Ex. B, FAC ¶ 23.) The statutory penalty under Labor Code §
   3 226.7, is one hour of pay at the employee's regular rate of pay for a missed rest break,
   4 which can also be considered a wage or premium pay. Again,if we assume that California
   5 Rehabilitation Institute had an average of 300 non-exempt employees between January
   6 2016 and present, and assuming these employees worked on average four days in a week
   7 (adjusting for part time workers), and had one missed rest break per day of work over the
   8 approximately 182 weeks from January 2016 to present, this would equal 728 days of
    penalty pay times 300 workers. If we assume that the average employee's pay was $20 per
8 9
       hour, while many employees made significantly more than this (and Romero made
       substantially more),this would equal $4,368,000 in alleged penalty pay owed. If we divide
       this amount to 1/3 to account for the allegation that it occurred "regularly," rather than
       every time, this would still amount to a claim of $1,456,000 in alleged premium pay alone
       for missed rest breaks. And under California law, an employer can be assessed one penalty
  15 per day for a missed meal period and another penalty for a missed rest period, therefore,
  16 the $1,456,000 is not duplicate of the missed meal period claims. See Labor Code 227.6;
  17 United Parcel Service Wage & Hour Cases(2011) 196 Cal.App.4th 57, 69.
  18         23.   Plaintiffs' third cause of action is for failure to pay minimum wage under
  19 California Labor Code §§ 1194 and 1197 and IWC Wage Order No. 5-2001 § 4. Plaintiffs
 0
.020
.0     seek to recover the unpaid balance of wages, plus interest, penalties, attorneys' fees,
   21 expenses and costs ofsuit pursuant to Labor Code §§ 200,203,226,558, 1194,and 1197.1.
   22 (See Racek Decl. Ex. B, FAC ¶ 28.) If we assume without admitting that plaintiffs'
  23 minimum wage claims are based on the alleged failure to provide meal periods as alleged
  24 in the first cause of action, then the FAC is alleging that they are owed wages for
  25 approximately 30 minutes per day for each missed meal period. Again, if we assume that
  26 California Rehabilitation Institute had an average of 300 non-exempt employees between
  27 January 2016 and present, and assuming these employees worked on average four days in
  28 a week (adjusting for part time workers), and had one missed meal period per day of work
                                                   8
                                    DEFENDANTS' NOTICE OF REMOVAL
    Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 9 of 13 Page ID #:9



   1 over approximately 182 weeks during the alleged class period of January 2016 to present,
   2 this would equal 728 days ofalleged missed meal periods times 300 workers. If we assume
   3 that the average employee's pay was $10 per half-hour, while many employees made
   4 significantly more than this (and Romero made substantially more), this would equal
   5 $2,184,000 in alleged missing minimum wage pay. If we divide this amount to 1/3, this
   6 would still amount to a claim of$728,000 in alleged unpaid minimum wages.
   7      24. Plaintiffs' fourth cause of action is for failure to pay overtime wages pursuant
   8 to Labor Code §§ 510, 1194, 1198, and IWC Wage Order No. 5-2001 § 3. Plaintiffs seek
   9 to recover wages for alleged off the clock work, working through meal breaks and
       inaccurately recording time worked. (Racek Decl. Ex. B, FAC ¶ 32.) Plaintiffs seek to
       collect the alleged unpaid overtime wages and attorney's fees. (Id. at ¶ 34.) If we assume
       the same 300 employees did not receive at least 30 minutes of overtime due to alleged
                                                                                             12
       missed meal periods, then they would be entitled to pay for those 30 minutes at 1 and /
       times their regular rate of pay. Assuming an average rate of$20 per hour, time and a half
  15 would be $30 per hour, making the alleged missed 30 minute meal periods, count as
• 16 overtime at $15 per half hour. If we calculate approximately 182 weeks during the alleged
1 17 class period of January 2016 to present at 4 days per week(adjusting for part time workers)
  18 there are 728 days of alleged missed meal periods times 300 workers. If we assume that
   19 the average employee's pay for overtime was $15 per half-hour, while many employees
.1 20 made significantly more than this(and Romero made substantially more), this would equal
  21 $3,276,000 in alleged missing overtime pay for alleged missed meal periods alone. If we
  22 divide this amount to 1/3, this would still amount to a claim of 51,092,000 in alleged
  23 overtime due to missed meal periods alone.
  24         25.    Plaintiffs' fifth cause of action is for failure to pay all wages due to discharged
  25 and quitting employees. In this cause of action, Plaintiffs' seek statutory penalties,
  26 including waiting time penalties. (Id. at TT 36-40.) Thus,for any employees who no longer
  27 work at Cal Rehab, if the alleged final paycheck was not correct due to any failure to
  28 provide rest breaks, meal periods, minimum wage or overtime,those employees, according
                                                      9
                                     DEFENDANTS'NOTICE OF REMOVAL
      Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 10 of 13 Page ID #:10



      1 to the FAC, are entitled to statutory penalties under Labor Code § 203, in the amount of
      2 one full day of pay for up to a maximum of30 days. California Rehabilitation Institute has
       3 separated from approximately 317 non-exempt employees since January of2016. (Pasillas
      4 Decl. ¶ 5.) If we assume the average rate ofpay is $20 per hour times 8 hours per day,then
       5 the maximum statutory penalties under Labor Code § 203 would be $1,521,600.
      6          26.   Plaintiffs' sixth cause of action is for failure furnish accurate itemized wage
       7 statements. Plaintiffs allege that during the class period, Defendants knowingly and
      8 intentionally failed to provide accurate and itemized wage statements subjecting
0 9 Defendants to a statutory penalty under Labor Code § 226(e). (Racek Decl. Ex. B, FAC

•     10   ¶ 42-44.) The maximum statutory penalty under Labor Code § 226(e) is $50 for the first
0
      1 1 offense and $100 for each subsequent offense not to exceed $4,000 plus attorneys' fees.
      12 (Cal. Lab. Code § 226(e).) So at a maximum penalty of $4,000 per employee times an
+))   13 average of 300 employees, the claimed penalty under 226(e) sought in the FAC would be
0 14 $1,200,000.

0 15             27.   Plaintiffs' seventh cause of action is for failure to maintain required records.
                      that Defendants knowingly and intentionally failed to maintain records
0 16 The FAC alleges
•


0 17 as required under Labor Code §§ 226 and 1174 and IWC Wage Order No. 5-2001 § 7.
0
C.)

      18 (Racek Decl. Ex. B, FAC IN 46-47.) The maximum statutory penalty under Labor Code §
0
      19 226(e) is $50 for the first offense and $100 for each subsequent offense not to exceed
0 20 $4,000 plus attorneys' fees. (Cal. Lab. Code § 226(e).) So at a maximum penalty of$4,000

      21 per employee times an average of300 employees,the claimed penalty under 226(e)sought
      22 in the FAC would be $1,200,000.
      23         28.   Plaintiffs eighth cause of action is for failure to indemnify employees for
      24 expenses under Labor Code § 2802. The FAC alleges that employees were not reimbursed
      25 for expenses for cell phones or uniforms and other unidentified employment-related
      26 expenses. (Racek Decl. Ex. B, FAC ¶ 50.) If we assume that employees were entitled to
      27 be reimbursed for cell phones and uniforms during the period from August 2016 to present
      28

                                                       10
                                        DEFENDANTS' NOTICE OF REMOVAL
                                                                                     Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 11 of 13 Page ID #:11



                                                                                          at an assumed rate of $50 per month, for 42 months times 300 employees, the alleged
                                                                                     2 reimbursement amount due would be $630,000.
                                                                                      3           29.   Plaintiffs' ninth cause of action is for unfair and unlawful business practices
                                                                                      4 under California Business and Professions Code § 17200. The FAC alleges that by virtue
                                                                                      5 of all of the other claims in the preceding causes of action, Defendants have also violated
                                                                                     6 the Business and Professions code and reaping an alleged illegal and unfair profit, which
                                                                                      7 should be disgorged and restored to the plaintiffs and class members in the form of
                                                                                      8   restitution. This cause of action alone aggregates all ofthe other claims which would equal
                                                                                      9 approximately $9,283,600.
Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. siuoL




                                                                                     10           30.   Plaintiffs also seek attorney's fees for various of their claims, which we can
                                                                                     1 1 estimate will be a minimum $300,000.
                                                                                     12           31.   Therefore, analyzing the Complaint in a light most favorable to Plaintiffs
                                                                                     13 while not admitting liability for any amount, the amount of damages alleged to be in
                                                                                     14 controversy for Plaintiffs will reasonably exceed $5,000,000, exclusive of interests and
                                                                                     15 costs.
                                                                                     16     II.     DEFENDANTS HAVE SATISFIED THE OTHER PROCEDURAL AND
                                                                                     17                         VENUE REQUIREMENTS FOR REMOVAL
                                                                                     18           32.   This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), which
                                                                                     19 allows a defendant to remove a case within thirty days of receipt ofthe initial pleading
                                                                                     20 setting forth the claim for relief upon which such action or proceeding is based. The
                                                                                     21 FAC adds an entirely new plaintiff, in a department outside of nursing, and who was not
                                                                                     22 a supervisor and alleged managing agent for California Rehabilitation Institute, LLC.
                                                                                     23           33.   A defendant is not under a duty to investigate and remove an action to
                                                                                     24 federal court within initial 30-day period if the complaint does not clearly disclose that
                                                                                     25 the case is removable. Soto v. Apple Towing, 111 F.Supp.2d 222(E.D.N.Y.2000). If a
                                                                                     26 case stated by the initial pleading is not removable, notice of removal may be filed within
                                                                                     27 30 days after receipt by defendant of notice from which it may first be ascertained that
                                                                                     28 the case is one which is or has become removable, and this exception to the general rule
                                                                                                                                        11
                                                                                                                         DEFENDANTS'NOTICE OF REMOVAL
    Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 12 of 13 Page ID #:12



     1 that notice of removal must be filed within 30 days after receipt by defense of a copy of
    2 the initial plea assures the laudable purpose of preventing a defendant from having to
    3 speculate whether the case is removable, and it also functions as a deterrent to a plaintiff
    4 seeking to disguise true federal character of a claim. Akin v. Big Three Industries, Inc.,
     5 851 F.Supp. 819(E.D.Tex.1994).
    6          34.   Romero's original complaint did not include information regarding the
     7 amount in controversy and she and her counsel have refused to provide such information
    8    in discovery. (Racek Decl. ¶ 4, see also Ex. A.) Therefore, Defendants were not on
    9 notice of the removability of this claim at an earlier time, and are now removing within
    10 the appropriate time to respond to the new plaintiff Ibarra's addition in the FAC.
    11         35.   The Superior Court of California, County of Los Angeles is located within
    12 the Central District of California. See 28 U.S.C. § 84(c)(2). Removal to this Court under
    13 section 1441(a)is proper because the Central District of California is the "district and
    14 division embracing the place where such action is pending."
    15         36.   In compliance with 28 U.S.C. § 1446(a), a copy of all process, pleadings,
    16 and orders received is attached as Exhibit H to the Racek Declaration.
H
    17         37.   Under 28 U.S.C. § 1446(d), a copy ofthis Notice of Removal is being
    18 served on Plaintiffs' counsel and a copy is being filed with the Clerk ofthe Superior
    19 Court of California, County of Los Angeles.
    20         38.   Defendants reserve all defenses to Plaintiffs' claims.
    21         ACCORDINGLY,Defendants remove this action and gives notice to Plaintiffs and
    22 to the Superior Court ofCalifornia, County of Sacramento,that the State Court Action shall
    23 proceed no further pursuant to 28 U.S.C. § 1446(d).
    24
    25
    26
    27
    28
                                                     12
                                      DEFENDANTS' NOTICE OF REMOVAL
    Case 2:19-cv-06369-CAS-AGR Document 1 Filed 07/23/19 Page 13 of 13 Page ID #:13



    1
         DATED: July 23, 2019                 Tucker Ellis LLP
    2
    3
                                              By:   /s/ Edward W.Racek
    4                                               Ndubisi A. Ezeolu
    5                                               ndubisi.ezeolu@tuckerellis.com
                                                    Edward W.Racek
                                                    edward.racek@tuckerellis.com
    6                                               Attorneys for Defendants SELECT
                                                    EMPLOYMENT SERVICES,INC.;
    7                                               CALIFORNIA REHABILITATION
    8                                               INSTITUTE,LLC; SELECT
                                                    MEDICAL CORPORATION
8   9
    10
.0
1 11




    17
    18
6 19
0
2   20
    21
    22
    23
    24
    25
    26
    27
    28
                                              13
                                 DEFENDANTS' NOTICE OF REMOVAL
          1448305.1
